92 Okla. Crim. 443 (1950)
224 P.2d 280
Ex parte JONES.
No. A-11457.
Criminal Court of Appeals of Oklahoma.
November 8, 1950.
William C. Jones, per se.
Mac Q. Williamson, Atty. Gen., for respondent.
JONES, P.J.
This is another of the numerous cases called to our attention wherein an inmate of the State Penitentiary is seeking his release from confinement.
William C. Jones, the petitioner, has filed an unverified petition in which he makes the general allegation that he was convicted by the use of perjured testimony.
No transcript of the evidence taken in the district court is attached to the petition and no copies of the information and judgment and sentence are attached.
In the case of In re Gower, 92 Okla. Crim. 315, 223 P.2d 154, this court stated:
"We are of the opinion that an unverified petition for habeas corpus with allegations such as are herein set forth, there being no certified copy of the information or judgment and sentence of the lower court attached to the petition, is insufficient to question the validity of the commitment by which the person is incarcerated in the penitentiary."
Writ denied.
*444 BRETT and POWELL, JJ., concur.